Citation Nr: 1109005	
Decision Date: 03/08/11    Archive Date: 03/17/11

DOCKET NO.  05-33 072	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable evaluation prior to March 5, 2009, and an evaluation in excess of 10 percent thereafter for bilateral hearing loss.

2.  Entitlement to service connection for right knee disorder, to include as secondary to residuals of left knee injury, status post PCL reconstruction surgery.

3.  Entitlement to service connection for left leg circulatory disorder, to include as secondary to residuals of left knee injury, status post PCL reconstruction surgery.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

Tabitha G. Macko, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1982 to August 1986.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a February 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied service connection for the right knee disorder and the left leg circulatory disorder, both as secondary to the residuals of left knee injury, status post PCL reconstruction surgery, and continued the noncompensable evaluation for bilateral hearing loss.  After the Veteran perfected his appeal, the file was transferred to the Houston, Texas, RO upon the Veteran's relocation to that jurisdiction.   

In February 2010 the Veteran testified before the undersigned at a travel board hearing held at the Houston RO.  A transcript has been incorporated into the record.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Upon a complete review of the claims file, the Board finds that additional development is necessary.

Regarding the claim seeking an increased evaluation for bilateral hearing loss, the record is incomplete.  A report of a VA audiology consultation, at the Houston VAMC, dated April 2008, is of record; however this report does not contain the audiogram numerical results, is annotated with highlighting, and may not be a complete report of that consultation.  Further, the Veteran was afforded a VA audio examination in March 2009, and that examiner was not provided the claims file for review and made no reference to the April 2008 VA audiology consultation.  All VA treatment reports, to include any MRI studies, that are complete and free of annotations, pertaining to the Veteran's bilateral hearing loss must be obtained and included in the claims file.  Another VA audio examination should be afforded the Veteran in light of the above as well as in light of his February 2010 testimony that his hearing has grown worse.

Regarding the claims seeking service connection as secondary to the left knee for a circulatory disorder as well as for the right knee, again the Board finds the record incomplete.  Private treatment records and VA treatment records detail treatment through August 2006, then abruptly stop.  There are no treatment records from any source dated in 2007.  The record is unclear when the Veteran relocated to Houston, Texas, where he testified he now receives all of his medical care at VA.  Treatment reports added to the record after the January 2008 supplemental statement of the case appear incomplete, contain scattered dates and locations, and are replete with annotations in the form of highlighting.  This is especially problematic following the Veteran's testimony before the undersigned, during which he ascribed a variety of observations and comments to his "doctors."  All VA treatment reports from VAMC Houston, VAMC Long Beach (California), West LA VAMC, and the Lancaster CBOC must be accounted for and included in the record.  

Finally, as the Board has already found the record incomplete, after all outstanding treatment reports have been accounted for, the Veteran should be afforded appropriate VA examinations pertaining to the claims seeking service connection for the right knee disorder and the left leg circulatory disorder, to consider whether the Veteran's right knee disorder and left leg circulatory disorder are aggravated by or caused by any of the Veteran's already service-connected disabilities, specifically the residuals, left knee injury, status post PCL reconstruction.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA treatment reports, to include MRI studies, x-ray studies, and audiogram numerical results, that pertain to the Veteran's bilateral hearing loss, right knee and left knee, and circulatory disorder (venous or vascular) from VAMC Houston, VAMC Long Beach (California), West LA VAMC, and the Lancaster CBOC, dated August 2006 to present.  Document for the record any and all negative searches.

2.  After these treatment reports have been accounted for and included in the record, then afford the Veteran another examination to determine the severity of his service-connected bilateral hearing loss.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed, including the Maryland CNC test and a puretone audiometry test.  

a.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's VA audiology consultation, dated April 2008, and VA examinations previously afforded.  

b.  The examiner is also requested to provide a rationale for any opinions expressed regarding the severity of the Veteran's hearing loss.  If the examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and discuss why an opinion cannot be provided. 

3.  After these treatment reports have been accounted for and included in the record, then afford the Veteran a VA examination to determine whether there is a causal nexus between his active military service and his claimed right knee disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  

a.  All appropriate testing should be conducted, and all pertinent disabilities associated with his right knee found to be present should be diagnosed.  

b.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service and whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's diagnosed right knee disorder is aggravated by, proximately due to, or the result of his service-connected residuals of left knee injury, status post PCL reconstruction surgery.  

c.  If no disability of the right knee is present, the examiner must state so. 

d.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

4.  After these treatment reports have been accounted for and included in the record, then afford the Veteran a VA examination to determine whether there is a causal nexus between his active military service and his claimed left leg venous insufficiency disorder.  The claims file must be made available to the examiner for review, and the examination report should reflect that such review has been accomplished.  

a.  All appropriate testing should be conducted, and all pertinent disabilities associated with his left leg venous insufficiency found to be present should be diagnosed.  

b.  For any diagnosed disability, the examiner must provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) any disability had its origin in service or is in any way related to the Veteran's active service and whether it is at least as likely as not (i.e., a probability of 50 percent) or unlikely (i.e., a probability of less than 50 percent) that the Veteran's any left leg venous insufficiency disorder is aggravated by, proximately due to, or the result of his service-connected residuals of left knee injury, status post PCL reconstruction surgery.  

c.  If no venous or vascular disorder of the left leg is present, the examiner must state so. 

d.  A rationale for any opinion advanced should be provided.  If an opinion cannot be formed without resorting to mere speculation, the examiner should so state and provide a reason for such conclusion.

5.  Thereafter the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, he and his representative should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
JOHN Z. JONES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


